UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 11-K ý ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-31945 DIRECTV SAVINGS PLUS PLAN DIRECTV 2230 East Imperial Highway El Segundo, California 90245 (Name of issuer of the securities held pursuant to the plans and the address of its principal executive offices) Registrant’s telephone number, including area code (310) 964-5000 Notices and communications from the Securities and Exchange Commission relative to this report should be forwarded to: Patrick T. Doyle Executive Vice President and Chief Financial Officer 2250 East Imperial Highway El Segundo, California 90245 FINANCIAL STATEMENTS AND EXHIBITS (a) FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms 4 Financial Statements: Statements of Net Assets Available for Benefits as of November 30, 2009 and 2008 6 Statement of Changes in Net Assets Available for Benefits for the year ended November 30, 2009 7 Notes to Financial Statements 8 Form 5500, Schedule H, Part IV, Line 4i–Schedule of Assets (Held at End of Year) as ofNovember 30, 2009 13 Certain schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 are omitted because of the absence of conditions under which they are required or as they are filed by the Trustee of the Master Trust in which the Plan participates. (b) EXHIBITS Exhibit 23.1 – Consent of Independent Registered Public Accounting Firm – Deloitte & Touche LLP Exhibit 23.2 – Consent of Independent Registered Public Accounting Firm – Crowe Horwath LLP 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the DIRECTV Savings Plus Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECTV Savings Plus Plan Date:May 20, 2010 By /s/Paul A. James Paul A. James, Senior Vice President, Human Resources & Administration 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of the DIRECTV Savings Plus Plan Los Angeles, California: We have audited the accompanying statement of net assets available for benefits of the DIRECTV Savings Plus Plan (Plan) as of November 30, 2009 and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of November 30, 2009, and the changes in net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2009 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2009financial statements taken as a whole. /s/ Crowe Horwath LLP Crowe Horwath LLP Oak Brook, Illinois May 20, 2010 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of the DIRECTV Savings Plus Plan Los Angeles, California: We have audited the accompanying statement of net assets available for benefits of DIRECTV Savings Plus Plan (the “Plan”) as of November30, 2008. This financial statement is the responsibility of the Plan’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such financial statement presents fairly, in all material respects, the net assets available for benefits of the Plan as of November30, 2008, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Los Angeles, California May22, 2009 5 DIRECTV SAVINGS PLUS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS NOVEMBER30, (DollarsinThousands) INVESTMENT IN MASTER TRUST, AT FAIR VALUE (Notes 2 and 8) $ $ CONTRIBUTIONS RECEIVABLE: Employee Employer 80 Total contributions receivable NET ASSETS AVAILABLE FOR BENEFITS, REFLECTING INVESTMENTS AT FAIR VALUE ADJUSTMENT FROM FAIR VALUE TO CONTRACT VALUE FOR FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS NET ASSETS AVAILABLE FOR BENEFITS $ $ See the Notes to Financial Statements. 6 DIRECTV SAVINGS PLUS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED NOVEMBER 30, 2009 (DollarsinThousands) INVESTMENT ACTIVITIES: Net investment income(loss) from Master Trust (Notes 2 and 8) $ OTHER ACTIVITIES: Employee contributions Employer contributions Benefit payments Plan transfers Net decrease from other activities INCREASE (DECREASE) IN NET ASSETS AVAILABLE FOR BENEFITS NET ASSETS AVAILABLE FOR BENEFITS AT: BEGINNING OF YEAR END OF YEAR $ See the Notes to Financial Statements. 7 DIRECTV SAVINGS PLUS PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1.PLAN DESCRIPTION AND RELATED INFORMATION Description of the Plan – The DIRECTV Savings Plus Plan (the “Plan”) is a defined contribution plan of DIRECTV (the “Company”).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). The description of the Plan in the following notes provides only general information. Participants should refer to the Plan document for a more complete description of the Plan provisions. Plan Administration - The Plan is administered by an Administrative Committee whose members are appointed by the Company. The trustee of the Plan is State Street Bank and Trust (“State Street”). Additional Plan information is provided to the participants by the Company in the form of a Summary Plan Description. The Plan expenses are paid by the Plan participants, as provided by the Plan document. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - The accompanying financial statements of the Plan have been prepared on the accrual basis of accounting in accordance with generally accepted accounting principles in the United States of America, or GAAP. Adoption of New Accounting Standards - Fair Value Measurements and Disclosures:In April 2009, the FASB issued guidance that emphasizes that the objective of a fair value measurement does not change even when market activity for the asset or liability has decreased significantly.Fair value is the price that would be received for an asset sold or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions.When observable transactions or quoted prices are not considered orderly, then little, if any, weight should be assigned to the indication of the asset or liability’s fair value.Adjustments to those transactions or prices should be applied to determine the appropriate fair value. The standard also requires increased disclosures.As shown in Note 3, the guidance was applied prospectively in 2009, and the impact of adoption of this standard was not material to the Plan’s net assets available for benefits. In September 2009, the FASB issued guidance which provides a practical expedient for measuring the fair values of Plan investments in a limited number of entities that calculate a net asset value per share (such as hedge funds, private equity funds, funds of funds, and certain collective trusts, and pooled separate accounts).This guidance also provides enhanced disclosure requirements, and it became effective for Plan reporting periods ending after December 15, 2009.The Plan elected to early-adoptthis standard during the plan year ended November 30, 2009 and adoption had no material effect upon the Plan’s net assets available for benefits. Investment Valuation and Income Recognition - The Plan, along with the DIRECTV Thrift & Savings Plan, participates in The DIRECTV Group, Inc. Master Trust (the “Master Trust”).All of the Plan’s investments are held in the Master Trust. See Note 8 for further discussion of the Master Trust. The Plan’s investment in the Master Trust is presented at fair value, which has been determined based on the fair value of the underlying investments of the Master Trust. Purchases and sales of securities held by the Master Trust are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Use of Estimates - The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein. Management bases its estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may be affected by changes in those estimates. Risks and Uncertainties - The Plan invests in the Master Trust which utilizes various investment instruments. Investment securities, in general, are exposed to various risks, such as interest rate risk, credit risk, liquidity, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that significant changes in the values of investment securities could occur in the near term and that such change could have a material effect on the Plan’s financial statements and participants’ account balances. Income Taxes - The Plan obtained its latest determination letter in 2003 in which the Internal Revenue Service stated that the Plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code (the “Code”). The Plan has been amended since receiving the determination letter, however, the Company and Plan management believe that the Plan currently is designed and being operated in compliance with the applicable requirements of the Code and is, therefore, not subject to federal income taxes under present income tax laws. Accordingly, no provision for federal income taxes has been made in the accompanying financial statements. 8 NOTE 3.FAIR VALUE MEASUREMENTS Fair value is the price that would be received by the Plan or Master Trust for an asset or paid by the Plan or Master Trust to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Fair value measurements establish a fair value hierarchy which requires the Plan and Master Trust to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (level 1 measurements) and gives the lowest priority to unobservable inputs (level 3 measurements).The three levels of inputs within the fair value hierarchy are defined as follows: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect management’s or the Plan’s assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value includes inputs from multiple levels of the fair value hierarchy. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan and those held as underlying investments of the Master Trust. Common stocks:Common stocks are valued using quoted prices listed on nationally recognized securities exchanges (level 1 inputs). Collective trusts:The fair values of participation units held in collective trusts, other than stable value funds, are based on the net asset values reported by the fund managers as of the financial statement dates and recent transaction prices (level 2 inputs).The investment objectives and underlying investments of the collective trusts vary, with some holding diversified portfolios of domestic or international stocks and open-ended mutual funds, some holding securities of U.S. Companies in a particular industry sector, some holding short-term and/or medium-term corporate, government and government agency bonds, and others holding a blend of various domestic stocks, bonds and mutual funds.Each collective trust provides for daily redemptions by the Plan at reported net asset values per share, with no advance notice requirement. Stable value funds:The fair values of participation units in stable value collective trusts are based upon the net asset values of such fund, after adjustments to reflect all fund investments at fair value, including direct and indirect interests in fully benefit-responsive contracts, as reported in the audited financial statements of the fund (level 2 inputs).The fund invests in conventional and synthetic investment contracts issued by life insurance companies, banks, and other financial institutions, with the objective of providing a high level of return that is consistent with also providing stability of investment return, preservation of capital and liquidity to pay plan benefits of its retirement plan investors. Mutual funds:The fair values of mutual fund investments are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs). Participant loans:Participant loans are reported at outstanding balances, as management has concluded that the fair value of the loans is not practicable to estimate due to restrictions placed on the transferability of the loans.Accordingly, participant loans are excluded from the table of fair value measurements as of November 30, 2009.As of November 30, 2008, management classified the carrying value of participant loans as including level 2 measurement inputs. The methods described above may produce a fair value calculation that is indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use ofdifferent methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level within the fair value hierarchy a summary of the Master Trust’s investments measured at fair value on a recurring basis as of November 30, 2009: Investment Assets at Fair Value asofNovember30, 2009 (DollarsinThousands) INVESTMENTS, excluding participant loans: Level 1 Level 2 Level 3 Total Mutual Funds: Balanced Funds $ $
